Citation Nr: 1310745	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to January 27, 2005, for the award of entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for epistaxis, to include as due to in-service herbicide exposure and/or as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for bilateral hearing loss disability. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service herbicide exposure and/or as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for psychiatric disability, claimed as dementia, to include as due to in-service herbicide exposure and/or as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2006, June 2006, and August 2007 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified during a teleconference with a Decision Review Officer (DRO) at the RO in April 2007.  A transcript of the teleconference has been associated with the claims files. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for COPD and psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A formal or informal claim for service connection for diabetes mellitus was not received within one year after the Veteran's discharge from service or prior to January 27, 2005.

2.  Epistaxis is not etiologically related to the Veteran's active service and was not caused or permanently worsened by his service-connected diabetes mellitus.

3.  The Veteran's current bilateral hearing loss is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of prior to January 27, 2005, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 3.816 (2012).

2.  Epistaxis was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the earlier effective date issue, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the hearing loss claim, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides that claim.

The Board finds that the VCAA duty to notify for the remaining service connection issue on appeal was satisfied by letters sent to the Veteran in March 2005, January 2006, and October 2010.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds that VA has met its duty to assist the Veteran in the development of the facts pertinent to his claim for service connection for epistaxis.  All pertinent service treatment records, service personnel records, private treatment records, and VA treatment records have been obtained and associated with the record.  VA examinations were provided in December 2005 and September 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports in this case are adequate for adjudication purposes.  Each examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.


Earlier Effective Date for Service Connection for Diabetes Mellitus

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i). 

As pertinent to the facts in this case, the effective date for an award of presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active duty; otherwise the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(ii). 

The Board notes that the regulation applicable to awards under the Nehmer Court Orders are not applicable to this claim because the Veteran's initial claim for service connection for diabetes mellitus was not received until 2005.  See 38 C.F.R. § 3.816.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2012).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2012). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

The effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of the claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

The Veteran seeks entitlement to an effective date prior to January 27, 2005, for the award of entitlement to service connection for diabetes mellitus. 

Private treatment notes dated in April and May 2003 detailed the Veteran's initial diagnosis with non-insulin dependent diabetes mellitus (NIDDM).  In an October 2003 VA treatment note, the Veteran commented that he had very sporadic health care until the last year or two, at which time he was diagnosed as being a type 2 diabetic.  

On January 31, 2005, the RO received the Veteran's claim for entitlement to service connection for diabetes mellitus.  The document was signed by the Veteran on January 27, 2005.

In a February 2006 rating decision, the RO granted entitlement to service connection for diabetes mellitus, effective January 31, 2005 (the date the Veteran's claim was received by the RO).

In December 2006, the Veteran filed a timely notice of disagreement with the effective date assigned in the February 2006 rating decision.  He asserted that his benefits should go back to 1993 at the time of his diagnosis. 

During an April 2007 DRO phone interview, the Veteran asserted that he had been diagnosed with diabetes mellitus in 1993 but acknowledged that evidence of record only showed treatment for diabetes starting in 2003.  Parenthetically, the Board notes that all attempts to procure records dated prior to 2003 pertaining to diabetes mellitus were unsuccessful.  

In an August 2007 rating decision, a DRO assigned an earlier effective date of January 27, 2005, for the award of entitlement to service connection for diabetes mellitus. 

There is no evidence that the Veteran filed a formal or informal claim for service connection for diabetes mellitus prior to January 27, 2005.  The Veteran does not contend otherwise.  Indeed, neither the Veteran nor his representative has identified any evidence to show that a claim was filed prior to January 27, 2005.

Diabetes mellitus was added to the list of diseases subject to presumptive service connection on the basis of herbicide exposure in 2001.  The Veteran's initial claim for service connection for diabetes mellitus was received in 2005 so the provisions of 38 C.F.R. § 3.114 are not applicable to this claim.

The date entitlement arose precedes the date of receipt of the claim in this case.  Therefore, the proper effective date for the grant of service connection is the date of receipt of the claim.  In sum, the pertinent facts in this case are not in dispute and the law is dispositive.  Therefore, the claim must be denied because it is without legal merit.

Service Connection 

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for specified diseases manifested to a degree of 10 percent within a specified period.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Epistaxis is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of epistaxis in humans.  See 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2012).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Epistaxis

Service treatment records are negative for evidence of epistaxis.  The report of the examination for separation shows that his nose and sinuses were found to be normal on clinical evaluation.  Service personnel records show that the Veteran was stationed in Vietnam for a portion of his period of active duty from February 1966 to February 1969.

Post-service private treatment notes dated in November 2001 detail treatment for epistaxis with endoscopic examination and cautery. 

In his May 2005 claim, the Veteran asserted that he had suffered from nosebleeds since exposure to Agent Orange in 1969.  

According to a December 2005 VA diabetes mellitus examination report, the Veteran indicated that his epistaxis started approximately three years prior to his diagnosis of hypertension.  After reviewing the claims files and examining the Veteran, the examiner opined that the Veteran's epistaxis was not caused by or a result of his diabetes mellitus, as there was no clear connection between the two disorders.  The examiner indicated that the Veteran's epistaxis may have been due to uncontrolled hypertension, as it has not reoccurred since his blood pressure has been controlled. 

During an April 2007 DRO phone interview, the Veteran's representative commented that nosebleeds needed to be connected to one of the Veteran's service-connected disabilities.  The Veteran indicated that he had only suffered from minor nosebleeds since 2005. 

VA nose and respiratory disorder examination reports dated in September 2007 show a diagnosis of history of nosebleed, severe in 2001.  The Veteran reported that he had broken his nose two times in the past, had suffered from minor nosebleeds prior to November 2001, had a major episode in November 2001 that required packing and balloon procedure, and since then only had a little spotting from his nose once a month or so with blowing it.  After reviewing the claims files and examining the Veteran, the examiner opined that the Veteran's epistaxis was not caused by or the result of herbicide exposure.  The examiner initially noted that the claimed disorder was not on the list of health conditions associated with Agent Orange exposure.  He also explained that the nasal mucosa regenerates and that exposure 35 to 40 years ago was not likely to all of a sudden cause a problem with the friability of that mucosa 35 to 40 years later. 

The Veteran currently has epistaxis as noted in the post-service medical evidence of record.  Concerning in-service injury, as the Veteran served in Vietnam, his exposure to Agent Orange is presumed.  However, a finding of a nexus or casual relationship between the Veteran's epistaxis and in-service events is not shown.  In this case, findings of epistaxis were first shown many years after separation from active service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also does not include any medical evidence or opinion even suggesting a medical nexus between the Veteran's epistaxis and his active military service, and neither the Veteran nor his representative has identified or even alluded to the existence of any such opinion.  In fact, the September 2007 VA examination report, the VA examiner specifically concluded the Veteran's epistaxis was not caused by or the result of herbicide exposure, citing a well reasoned rationale for that conclusion. 

The Board will now focus its analysis on whether entitlement to service connection for epistaxis is warranted on a secondary basis.  In this case, medical evidence of record demonstrates that the Veteran was treated for epistaxis in November 2001.  It is also undisputed that the Veteran is currently receiving VA compensation benefits for diabetes mellitus.  However, a nexus between the Veteran's current epistaxis and his service-connected diabetes mellitus is not shown.  The December 2005 VA specifically opined as there was no clear connection between the two disorders, noting that the Veteran's epistaxis may have been due to uncontrolled hypertension, as it had not reoccurred since his blood pressure brought under control. 

Evidence of record also includes the statements from the Veteran asserting that he had experienced symptoms of epistaxis since service and that there a causal connection between his claimed disorder and service.

The Veteran is competent to describe his in-service recollections of nosebleeds because this requires only personal knowledge as it comes to him through his senses.  However, to the extent that the Veteran has contended that he has experienced epistaxis symptomatology since service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  For instance, in his written statements of record, the Veteran indicated that he had nosebleeds since herbicide exposure in service in 1969.  However, during his December 2005 VA examination, the Veteran reported that his claimed epistaxis began three years before.  The Board assigns significant value to this report.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

The Board also acknowledges the Veteran's contentions that his current epistaxis was incurred as a result of events during active service and/or was caused or aggravated by his service-connected diabetes mellitus.  The Board has found no reason to doubt the Veteran's credibility.  Never the less, the etiology of the Veteran's epistaxis is a medical question that the Veteran, as a lay person, is not competent to answer.  As discussed above, the preponderance of the medical evidence shows that it was not.

Accordingly, the Board must conclude that service connection is not warranted for the Veteran's epistaxis.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Bilateral Hearing Loss

In multiple written statements of record, the Veteran has contended that his currently diagnosed bilateral hearing loss was caused by his exposure to noise while working on helicopters and from artillery during his active duty service.  The Veteran asserted that he first noticed decreased hearing during service and sought treatment in 1970. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The December 1965 hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).

The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was Artillery Mechanic.  Service treatment records associated with the claims files are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  A December 1965 audiogram included in the service enlistment examination report listed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
15 (25)
10 (15)

A January 1969 service separation examination report showed hearing in each ear was 15/15 for WV/SV.

A December 2001 private audiogram included audiometric findings of pure tone hearing threshold levels that are shown in graphic form instead of numeric form.  The results clearly documented decreased hearing acuity with the examiner noting moderate to profound mixed loss AD (left ear) and a mild to moderately severe high frequency sensorineural loss AS (right ear).  Based on the decision reached below in this appeal, it is not necessary for the Board to seek additional clarification of this private audiogram.  

According to a December 2005 VA audiology examination report, the Veteran reported a history of in-service noise exposure, including noise from artillery fire and machine guns as well as from working as a mechanic on helicopters.  His post-service occupational noise exposure consisted of working as a correctional officer for 13 years and in a paper mill for 17 years.  Recreational noise exposure consisted of occasional use of firearms.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
55
60
80
85
LEFT
40
30
25
70
85

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  Comprehensive audiometry indicated a mixed hearing loss in the right ear and a primarily sensorineural hearing loss in the left ear.  After examining the Veteran, the examiner diagnosed moderately-severe to severe mixed hearing loss in the right ear and hearing within normal limits to a severe primarily sensorineural hearing loss in the left ear.  The examiner indicated that there was a significant conductive component to the Veteran's right ear hearing loss related to middle ear disease rather than to noise exposure, opining that it was unlikely that the conductive component was related to military service.  Thereafter, the examiner opined that the Veteran's left ear hearing loss and high frequency sensorineural hearing loss present in the right ear were likely due to noise exposure.  However, the examiner then opined that it was less than likely that the Veteran's hearing loss was related to military service given the lack of evidence of hearing loss at a time near the Veteran's service and his history of occupational noise exposure.  

An April 2006 VA treatment note indicates that the Veteran reported a 40-year history of hearing loss since noise exposure in service as well as a history of ear draining in service.  The examiner diagnosed Eustachian tube dysfunction, mild sensorineural hearing loss AU (both ears), and moderate conductive hearing loss AD, noting that the diagnosed conditions were "service related." 

During an April 2007 DRO phone interview, the Veteran reported being exposed to noise during service and indicated that he was not issued hearing protection.  He further asserted that he had suffered from hearing loss since service and first sought post-service treatment for hearing loss in 1970. 

A May 2010 VA audiology consult shows an assessment of mild to profound mixed hearing loss in the left ear and moderate to severe mixed hearing loss in the right ear.  The Veteran received hearing aids from VA in June 2010.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss disability is warranted.  In this case, post-service VA audiology examination results dated in December 2005 reflect a bilateral hearing disability for VA benefit purposes.  38 C.F.R. § 3.385.  

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  38 U.S.C.A. § 1154(a) (West 2012).  Service personnel records, including his DD Form 214, demonstrate that the Veteran served as an Artillery Mechanic.  The Veteran's reported duties comport with the nature of his MOS and his duty station.  In addition, there is no evidence of record demonstrating that the Veteran was not exposed to noise from machine gun and artillery file as well as helicopter noise during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.  

The Board finds that the December 2005 VA examination report is inadequate for adjudication purposes and is of little probative value because the examiner did not properly consider the Veteran's account of his history of hearing loss.  

In view of the totality of the evidence, including the Veteran's documented in-service MOS, current findings of bilateral hearing loss, the decreased probative value of the December 2005 VA examination report, the VA treatment provider's notation in the April 2006 treatment record, and the competent and credible reports of in-service hazardous noise exposure and continuous symptoms of decreased hearing acuity since service, the Board finds that the Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss disability is warranted.  


ORDER

Entitlement to an effective date prior to January 27, 2005, for the award of entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for epistaxis, to include as due to in-service herbicide exposure and/or as secondary to service-connected diabetes mellitus, is denied. 

Entitlement to service connection for bilateral hearing loss disability is granted. 


REMAND

The Board's review of the record reveals that further development on the matters of entitlement to service connection for COPD and psychiatric disability (claimed as dementia) is warranted. 

COPD 

Service treatment records are negative for evidence of COPD.  Post-service VA and private treatment records dated from 2003 to the present reveal findings of COPD.  In written statements of record as well as during an April 2007 DRO phone interview, the Veteran has generally asserted that he has had breathing problems since service, to include since exposure to Agent Orange in service.  

According to a September 2007 VA respiratory disorder examination report, the Veteran reported a history of experiencing breathing problems for at least 15 years and of receiving VA treatment for the breathing problems for about four years.  After reviewing the record and examining the Veteran, the examiner diagnosed COPD with an etiology of tobacco, noting the Veteran's long history of smoking cigarettes.  The examiner further opined that the Veteran's lung disease was not caused by or the result of in-service herbicide exposure.  Referencing IOM research on health effects of Agent Orange, the examiner simply noted that there was insufficient evidence to determine whether an association exists between Agent Orange and lung disease, such as COPD.  The examiner noted that the Veteran's COPD was most likely the result of his chronic and longstanding tobacco abuse history.  She further opined that the Veteran's COPD was not aggravated by his service-connected diabetes mellitus.  It was noted that the Veteran's lungs were bothering him long before he was diagnosed with diabetes mellitus, that reasonable medical knowledge of the causes of lung disease showed diabetes mellitus was not one of them, that it was not clinically feasible, and that the Veteran's lung disease was caused by long term smoking.  In an additional October 2010 VA respiratory disorders examination report, the examiner listed diagnoses of COPD and tobacco abuse. 

The Board finds that the September 2007 and October 2010 VA examination reports to be inadequate for adjudicative purposes in regard to the issue of entitlement to service connection for COPD.  As an initial matter, the October 2010 VA examiner did not offer any opinion only medical findings.  In addition, the September 2007 VA examiner's findings do not constitute a complete rationale, as she only offered bare conclusions as to why the Veteran's diagnosed COPD was most likely the result of his tobacco abuse.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that a medical opinion is inadequate when it does not address all aspects of a claim when the medical examiner was directed to do so by the Board).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the cumulative record discussed above, the originating agency should arrange for the Veteran to undergo an additional VA examination to clarify the etiology of his claimed respiratory disorder on appeal.  

Dementia

Service treatment records are negative for evidence of dementia or any psychiatric disorder.  Post-service VA treatment records dated in 2011 contain notations of depression.  In written statements of record as well as during an April 2007 DRO phone interview, the Veteran has generally asserted that he has suffered from dementia since exposure to Agent Orange during service in 1969.  In a November 2012 statement, the Veteran's representative asserted that the Veteran's claimed psychiatric disorder could have been caused or aggravated by his service-connected diabetes mellitus, citing to online medical sources which show that individuals with diabetes have an increased risk of depression. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Based on the foregoing, the AMC should arrange for the Veteran to undergo a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder on appeal, to include whether the claimed disorder is due to in-service herbicide exposure and/or was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The claims files also reflect that the Veteran has received VA medical treatment for his claimed disorders from the VA Central Iowa Health Care System (VA CIHCS); however, as the claims files and Virtual VA file only include treatment records from that provider dated up to January 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records from the VA CIHCS for the period from January 2012 to the present.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his COPD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's COPD began during service or was otherwise caused by the Veteran's military service, to include presumed in-service herbicide exposure.  If the examiner is of the opinion that the COPD is not related to the Veteran's active service, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected diabetes mellitus.  

In doing so, the examiner should acknowledge and discuss the findings contained in the service treatment records as well as post-service VA and private treatment notes of record, the September 2007 and October 2010 VA examination report findings, and the Veteran's lay statements as to onset and etiology of his claimed respiratory disorder.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran also should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated tests and studies are to be performed.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disorder either began during or was otherwise caused by the Veteran's military service, to include presumed in-service herbicide exposure.  If the examiner is of the opinion that the disorder is unrelated to the Veteran's active service, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected diabetes mellitus.  

In doing so, the examiner should acknowledge and discuss the findings contained in the service treatment records, the post-service private and VA treatment notes of record, and the Veteran's lay statements as to onset and etiology of symptomatology.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims files if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


